DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 7, filed 12/23/20, with respect to the claim objections have been fully considered and are persuasive.  The objection of claims 1-10 and 12-15 has been withdrawn. 
Applicant’s arguments, see page 7, filed 12/23/20, with respect to the 112(b) rejection have been fully considered and are persuasive.  The 112(b) rejection of claims 12-14 has been withdrawn. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Younghoon Kim on 2/15/2021.

The application has been amended as follows: 

a memory to store at least one application; 
a user interface device to 
display an execution screen to display information of a first application, among the at least one application, to which a user is logged in with an identification (ID) of the user, and 
receive a first input of capturing the execution screen; and 
a processor to 
determine an authority of the ID of the user to capture the displayed execution screen by comparing a security level of the execution screen set based on the information of the first application displayed on the execution screen and a security level of the user set with respect to the ID of the user, and 
before a capturing of the displayed execution screen.


11. (Currently Amended) A non-transitory computer-readable recording medium having recorded thereon a program which, when executed by a computer, controls capturing screen information of an application displayed on a display device for an image forming apparatus, by: 
receiving a first input to capture the screen information; 
determining an authority of an ID of a user logged into the application to capture the displayed screen information, in response to a set security level of the screen information corresponding to a security level of the user set with respect to the ID of the user; and 
, based on the authority of the ID of the user, before the capturing the screen information.

15. (Currently Amended) A device connectable to an image forming apparatus, the device comprising: 
a memory to store at least one application; 
a display to display an execution screen to display information of a first application from among the at least one application, to which a user logged in with an identification (ID) of the user; 
an input device to receive an input of capturing the execution screen; and 
a processor to 5Record ID: 85789270 
determine an authority of the ID of the user to capture the displayed execution screen by comparing a security level of the execution screen set based on the information of the first application displayed on the execution screen and a security level of the user set with respect to the ID of the user, and 
, before a capturing of the displayed execution screen.


Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The independent claims contain the unique feature of “in response to the input, control capturing of the execution screen according to the first input, based on the determined authority of the ID of the user, before a capturing of the displayed execution screen”.  This feature was not found in any of the applied and/or cited prior art.  This limitation combined with the rest of the limitations in the independent claims overcome the prior art as a whole.  Thus, the claims are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD S DICKERSON whose telephone number is (571)270-1351.  The examiner can normally be reached on Monday-Friday 10AM-6PM EST..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHAD DICKERSON/           Primary Examiner, Art Unit 2672